Title: To Thomas Jefferson from John Floyd, 15 January 1781
From: Floyd, John
To: Jefferson, Thomas



Sir
Jefferson January 15th 1781.

My want of knowledge and experiance in the military department will I fear cause me to be more troublesome to your Excellency than is necessary, or than I would wish to be. And as the  County Lieutenant may probably not come out for some time to take the Command, and numbers of People are daily removing them[selves] into the interior parts of the County for safety; it will be high[ly] necessary to adopt some measure early in the spring for the protection of our frontier. I would therefore beg your Excellency to give me a few general instructions by which I may regulate my conduct till Colo. Christian comes out. The inhabited frontier part of this County is about seventy miles in length on the Ohio on which if a few small posts were kept up during the spring and Summer seasons it would be a great means of preventing the Enemy Indians from many of their mischievous practices, in which they have hitherto been so successfull as always to escape with impunity. We have had no Court as yet and of course no regularity with the Militia so that I can’t give you the exact number, but I imagine we have in this County about four hundred Men able to bear Arms.
The inhabitants in general seem to have much more dependance on the militia if they can be legally called upon and posted along the Ohio, then upon any number of regular Troops they have a right to look for here, unless Colo. Clarke cou’d be enabled to carry on an Expedition early in the spring. If this can’t be done, nor the militia Stationed along the River I really believe the County will be nearly depopulated next Summer.
There will in this County I think be upwards of 100000 ℔. of Beef saved this Winter for publick uses, indeed I don’t know but what there is that quantity already saved. And Corn and Flour is far from being scarce.
The bearer Capt. Sullivan is well acquainted with the Situation of County in general and I cou’d wish your Excellency to ask him a few Questions relative thereto.
I am your Excellencys most Obdt. & very hble servt.,

Jno. Floyd

